Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 1 of 21




               EXHIBIT 41
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 2 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 3 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 4 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 5 of 21




               EXHIBIT 42
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 6 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 7 of 21




               EXHIBIT 43
                  Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 8 of 21

From:            Jack Buckner uack.buckner@swim ming.org]
Sent:            6/13/2018 12:14:00 PM
To:              Mike Unger [munger@usaswimming.org]
Subject:         FW: ISL Brit MOU Draft vl
Attachments:     ISL Brit MOU Draft vl.pdf; ISL Brit MOU Draft vl.doc


Confidentially···· could we keep this between us ?

Cheers

jack

Jack Buckner
Chief Executive Officer


                                                             SportPark, Pavilion 3, 3 Oakwood Drive, Loughborough
                                                             University, LE11 3QF
                                                             Jack.Buckner@swimming.org
                                                             www.britishswimminq.orq




From: Ali Khan [mailto:akhan@internationalswimmingleague.com]
Sent: 13 June 2018 14:34
To: Jack Buckner <jack.buckner@swimming.org>
Subject: ISL Brit MOU Draft vl


Hi Jack

Further to our conversation this is the type of MOU (non-binding) that I was thinking about us signing, but of course feel
free to make your suggestion.
Once ISL/GB can sign something, I will then request USA & Australia to sign MOUs confirming their intention (again not
legally binding) to send in their respective teams to our London event which is supported by UK Swim.

If I can achieve this in the next 2-3 days, then it empowers me to sit with FINA once again and demonstrate that ISL has
made real progress, but nonetheless we continue to genuinely explore a working relationship with FINA.

Regards

Ali Khan
CEO

International Swimmin g League Ltd
Alfred-Esc her-St rasse 17
8002 Zurich, Switze rl and

+44 7713 577855




                                                                                                                    USAS-000915
      Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 9 of 21




                               Memorandum of Understanding


                     Date of the Memorandum: _ _ _ _ _ _ _ _ _ __




 Between:

(1)      INTERNATIONAL SWIMMING LEAGUE Ltd, a company registered in Switzerland under
registration number           with its registered office at Alfred-Escher-Strasse 17, Zurich
8002 Switzerland ("ISL"); and

(2)      British Swimming, a company registered in the United Kingdom under
         registration number                   with its registered office at
         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ("BRIT-S").

This Memorandum of Understanding (the "MOU) sets out the main terms and conditions upon which
the parties have agreed to negotiate and sign legally-binding cooperation agreement (the
"Cooperation Agreement") in respect of staging the Event (as defined below).



Event
                               International Swimming League Championship - taking place in London
                               during 19th December - 22nd December 2018 inclusive.

                               The Event will consist of competition between eight (8) international
                               swimming clubs/ teams as determined by ISL, including teams from USA,
                               UK and Australia.



BRIT-S Role                   BRIT-S agrees on its own behalf but in the interests of ISL to host the
                              Event, to act for this purpose as an official organizer of the Event and to
                              be responsible for provision of all services necessary or desirable for
                              technical and sport organization of such.

                              BRIT-S shall include the Event into calendar of official national UK
                              swimming competitions by 161h June 2018 .

                              BRIT-S shall host the Event in compliance with rules and show-format
                              developed and communicated to BRIT-S by ISL.

                              Not later than 01 July 2018 BRIT-S to organize, manage and submit a
                              'UK' team into the Event, or to advise ISL the role BRIT-S desires with the
                              'UK' team that will participate in the Event.
Fee
                               In consideration for hosting the Event ISL shall pay BRIT-S under
                               Cooperation Agreement a Fee amounted to 200,000 GBP (gross of
                               VAT if applicable). Terms/schedule to be agreed.




                                                                                                  USAS-000916
   Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 10 of 21



Rights and Obligations of   ISL and BRIT-S shall discuss and agree the indicative budget of the Event
ISL                         which shall become an integral part of Cooperation Agreement.
                            ISL shall be responsible for financing of Event's costs

                            ISL shall develop rules and show-format of the Event.

                            ISL shall be responsible for securing participation of eight swimming
                            clubs/ teams and athletes in the Event.

                            All intellectual property (including name, logo and other distinctive
                            attributes of the Event) and commercial rights (including ticketing,
                            advertising and broadcasting) as to the Event shall be exclusively owned
                            by ISL.

                            ISL may from time to time provide directions to BRIT-S on any aspects
                            related to hosting of the Event to procure that the Event to the maximum
                            extent follows rules and show-format developed by ISL.

Cooperation Agreement
                             The parties undertake to discuss in good faith and enter into a
                             Cooperation Agreement under the main terms and conditions
                             contained in this MOU not later than 1st August 2018.

Governing Law. Disputes     This MOU and Cooperation Agreement shall be governed by and
                            construed in accordance with Swiss law, to the exclusion of any conflict of
                            law provisions, and any dispute arising out of or in connection with this
                            Agreement shall be subject to the exclusive jurisdiction of the competent
                            courts at ISLs domicile.

Details of the Parties      Details of ISL
                            Address: Alfred-Escher-Strasse 17, 8002 Zurich, Switzerland
                             E-mail: ad_min@intemationa_lswimminqleaque.com


                            Details of BRIT-S
                            Address :
                             Tel.:
                             E-mail:
                             Bank details:




                                                                                                USAS-000917
    Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 11 of 21



 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by
 their duly authorized representatives on the date first above written.

On behalf of BRIT-S:                             On behalf of ISL:


Signature:                                       Signature: _ _ _ _ _ _ _ _ _ __

Name:                                            Name:


Position:                                        Position:




                                                                                       USAS-000918
      Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 12 of 21




                               Memorandum of Understanding


                     Date of the Memorandum: _ _ _ _ _ _ _ _ _ __




 Between:

(1)      INTERNATIONAL SWIMMING LEAGUE Ltd, a company registered in Switzerland under
registration number           with its registered office at Alfred-Escher-Strasse 17, Zurich
8002 Switzerland ("ISL"); and

(2)      British Swimming, a company registered in the United Kingdom under
         registration number                   with its registered office at
         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ("BRIT-S").

This Memorandum of Understanding (the "MOU) sets out the main terms and conditions upon which
the parties have agreed to negotiate and sign legally-binding cooperation agreement (the
"Cooperation Agreement") in respect of staging the Event (as defined below).



Event
                               International Swimming League Championship - taking place in London
                               during 19th December - 22nd December 2018 inclusive.

                               The Event will consist of competition between eight (8) international
                               swimming clubs/ teams as determined by ISL, including teams from USA,
                               UK and Australia.



BRIT-5 Role                   BRIT-S agrees on its own behalf but in the interests of ISL to host the
                              Event, to act for this purpose as an official organizer of the Event and to
                              be responsible for provision of all services necessary or desirable for
                              technical and sport organization of such.

                              BRIT-S shall include the Event into calendar of official national UK
                              swimming competitions by 161h June 2018.

                              BRIT-S shall host the Event in compliance with rules and show-format
                              developed and communicated to BRIT-S by ISL.

                              Not later than 01 July 2018 BRIT-S to organize, manage and submit a
                              'UK' team into the Event, or to advise ISL the role BRIT-S desires with the
                              'UK' team that will participate in the Event.
Fee
                               In consideration for hosting the Event ISL shall pay BRIT-S under
                               Cooperation Agreement a Fee amounted to 200,000 GBP (gross of
                               VAT if applicable). Terms/schedule to be agreed.




                                                                                                  USAS-000919
   Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 13 of 21



Rights and Obligations of   ISL and BRIT-S shall discuss and agree the indicative budget of the Event
ISL                         which shall become an integral part of Cooperation Agreement.
                            ISL shall be responsible for financing of Event's costs

                            ISL shall develop rules and show-format of the Event.

                            ISL shall be responsible for securing participation of eight swimming
                            clubs/ teams and athletes in the Event.

                            All intellectual property (including name, logo and other distinctive
                            attributes of the Event) and commercial rights (including ticketing,
                            advertising and broadcasting) as to the Event shall be exclusively owned
                            by ISL.

                            ISL may from time to time provide directions to BRIT-S on any aspects
                            related to hosting of the Event to procure that the Event to the maximum
                            extent follows rules and show-format developed by ISL.

Cooperation Agreement
                             The parties undertake to discuss in good faith and enter into a
                             Cooperation Agreement under the main terms and conditions
                             contained in this MOU not later than 1st August 2018.

Governing Law. Disputes     This MOU and Cooperation Agreement shall be governed by and
                            construed in accordance with Swiss law, to the exclusion of any conflict of
                            law provisions, and any dispute arising out of or in connection with this
                            Agreement shall be subject to the exclusive jurisdiction of the competent
                            courts at ISLs domicile.

Details of the Parties
                            Details of ISL
                             Address: Alfred-Escher-Strasse 17, 8002 Zurich, Switzerland
                             E-mail: admin@internationalswimmingleague.com


                            Details of BRIT-S
                             Address :
                             Tel.:
                             E-mail:
                             Bank details:




 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by
 their duly authorized representatives on the date first above written.

On behalf of BRIT-S:                                On behalf of ISL:


Signature:                                          Signature: _ _ _ _ _ _ _ _ _ __

Name:                                               Name:




                                                                                                USAS-000920
    Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 14 of 21



Position:                                 Position :




                                                                         USAS-000921
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 15 of 21




                EXHIBIT 44
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 16 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 17 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 18 of 21




                EXHIBIT 45
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 19 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 20 of 21
Case 3:18-cv-07394-JSC Document 76-13 Filed 11/21/19 Page 21 of 21
